Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/14/20; 11/18/19; 11/18/19; 4/30/21 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 6-8, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2007/0093789).
Smith discloses an iontophoresis system (abstract) for positioning against skin of a subject (paragraph 55, applied to a site such as a mucous membrane or 


a cathode apparatus (14, counter electrode assembly, paragraph 99) comprising: a second reservoir configured to receive the solvent from the at least one vessel so that, when received into the first reservoir, the solvent makes contact with the skin of the subject (paragraph 97, During iontophoresis, in addition to the migration of charged molecules in response to repulsive forces, there is also an electroosmotic flow of solvent (e.g., water) through the electrodes (therefore both the cathode and anode] and the biological interface into the tissue; therefore the solvent/water from the vessel 70 travels through reservoirs 76/78, paragraphs 87-88, The optional buffer reservoir 76 is generally disposed between the electrolyte reservoir and the outermost ion selective membrane 80. The buffer reservoir 76 may take a variety of forms capable of temporarily retaining the buffer material 78. For example, the buffer reservoir 76 may take the form of a cavity, a porous membrane or a gel... The buffer material 78 may supply ions for transfer through the outermost ion selective membrane 42 to the biological interface 18 [skin]. Consequently, the buffer material 78 may, for example, comprise a salt (e.g., NaCl));
a second electrode positioned above the second reservoir (see figure 2b, counter electrode 68 positioned above second reservoir 76/78, as they contain the material transfered to the skin).


Regarding Claim 7, Smith discloses the iontophoresis system of claim 1, further comprising a powdered agent disposed in the first reservoir (first reservoir as chamber for 42, see figure 2b; paragraphs 75, 78, 34; powder as 42).
Regarding Claim 8, Smith discloses the iontophoresis system of claim 1, wherein the at least one vessel comprises a first vessel that is configured to deliver solvent to the first reservoir (paragraph 69, an aqueous solution housed within a reservoir 26; an aqueous solution comprises water, therefore a solvent therein; paragraph 99, the iontophoretic delivery device 8 may further include one or more active agents 36, 40, 42 loaded in the at least one active agent reservoir 34; paragraph 70, The inner ion selective membrane 30 is generally positioned to separate the electrolyte 28 and the inner active agent reservoir 34... when the 
a second vessel that is configured to deliver solvent to the second reservoir (paragraph 81, an electrolyte reservoir 70 storing an electrolyte 72; paragraph 67, the electrolyte 28 comprises ionic or ionizable components in an aqueous medium; therefore 70 is a vessel having a solvent therein; paragraph 97, During 
Regarding Claim 17, Smith discloses the iontophoresis system of claim 6, wherein the powdered agent comprises a quantity of acid that, when mixed with the solvent to fill the anode reservoir, provides a concentration of the acid that is non-irritating to the skin (paragraph 36, one or more active agents may be selected from growth factors, for example angiogenic growth factors; paragraph 37, examples of angiogenic growth factor active agents include... acidic fibroblast growth factor (aFGF); see paragraph 34, as powdered material such as salts; paragraph 50, the term “analgesic" refers to an agent that lessens, alleviates, reduces, relieves, or extinguishes a neural sensation in an area of a subject's body. In some embodiments, the neural sensation relates to pain, in other aspects the neural sensation relates to discomfort, itching, burning, irritation; paragraph 36, .

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 10, 12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith. 
Regarding Claim 10, Smith discloses the iontophoresis system of claim 1, further comprising a controller device comprising: wherein the controller is 
Smith is silent regarding a controller device comprising: a non-transitory computer readable medium configured to store executable programmed modules; and a processor communicatively coupled with the non-transitory computer readable medium and configured to execute programmed modules stored therein.
However, the use of a computer program with software to control the device, and therefore a controller device comprising: a non-transitory computer readable medium configured to store executable programmed modules; and a processor communicatively coupled with the non-transitory computer readable medium and configured to execute programmed modules stored therein, was well known in the field.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with using computer software, and therefore a controller device comprising: a non-transitory computer readable medium 
Regarding Claim 12, Smith is silent regarding an insulator bridge configured to provide electrical and physical insulation between the first electrode and the second electrode.
However, Smith discloses a space between the first and second electrode (see figure 2b) and it was known at the time to separate the electrodes in order to avoid short circuiting the device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the device of Smith with insulator bridge configured to provide electrical and physical insulation between the first electrode and the second electrode in order to avoid short circuiting the device.
Regarding Claims 14-16, 19-20 Smith is silent regarding wherein the powdered agent comprises an ionic surfactant that facilitates the passage of the powdered agent transdermally (claim 14); the powdered agent comprises citric acid (claim 15); the powdered agent comprises a di-protic or tri-protic acid (claim 16); an acid solution resulting from mixing the powdered agent and solvent provides buffering to the electrochemical generation of a base (claim 19); the base is hydroxide ions (claim 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a powdered agent comprises an ionic surfactant that 
Regarding Claim 18, Smith is silent regarding wherein the concentration ranges from 0.2% to 2%.
It would have been obvious to one of ordinary skill in the art at the time of the invention to the concentration ranges from 0.2% to 2%, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to alleviate discomfort during use of the device (Smith, paragraph 50).

10.	Claims 2-5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Chhikara et al. (US 2016/0206512) (“Chhikara”).
Regarding Claims 2-5, 13, Smith is silent regarding a first negative pressure source configured to remove air from the first reservoir (claim 2); a one-way valve positioned in fluid communication with the first negative pressure source and ambient air, wherein the first negative pressure source comprises a resilient compressible chamber (claim 3); the first negative pressure source comprises a volume having a negative pressure trapped therein, wherein the iontophoresis system further comprises: a needle configured to pierce the volume having a negative pressure trapped therein, and a conduit that provides fluid communication between the needle and the first reservoir (claim 4); the first negative pressure source comprises: a syringe chamber, a plunger movable within the syringe chamber, and a check valve configured to allow fluid into the syringe chamber and inhibit fluid from exiting the syringe chamber (claim 5); the at least one vessel comprises a first fluid connector, and the anode apparatus comprises a second fluid connector that is configured to mate with the first fluid connector, wherein the second fluid connector comprises a seal (claim 13).
In the same field of endeavor, Chhikara teaches a pressure regulating fluid transporting system (abstract) comprising a first negative pressure source configured to remove air from the first reservoir (paragraph 172, a pressure regulator 240. The pressure regulator 240 can be configured to reduce ... the pressure inside the first reservoir 208; see figure 7); a one-way valve positioned in fluid communication with the first negative pressure source and ambient air (paragraph 172, The pressure regulator 240 can be a component that allows ambient air 244 to flow into or out of the first reservoir 208; therefore a one-way valve), wherein the first negative pressure source comprises a resilient compressible chamber (paragraph 128, the reservoir 50 includes a chamber, container, canister, bag, or other holder. As used herein, the term "bag," or any derivative thereof, is a broad term used in its ordinary sense and includes, for example, any sack, balloon, bladder, receptacle, enclosure, diaphragm, or membrane capable of expanding and/or contracting, including structures comprising a flexible; therefore reservoir 208 may be a bag); the first negative pressure source comprises a volume having a negative pressure trapped therein (paragraph 163, The first reservoir 208 and the second reservoir 212 can be located in a housing, which can include a barrel and/or a plunger.; therefore a negative pressure), wherein the system further comprises: a needle configured to pierce the volume having a negative pressure trapped therein (paragraph 179, A first passage 320 and a second passage 324 can pass through (or pierce) the septum 370, and thus, can transmit gas and fluid into and/or out of the container 304), and a conduit that provides fluid communication between the needle and the first reservoir (paragraph 179, A first passage 320 and a second passage 324 can pass through (or pierce) the septum 370, and thus, can transmit gas and fluid into and/or out of the container 304); the first negative pressure source comprises: a syringe chamber (paragraph 181, the syringe system 300 can include a barrel 390 and a plunger 394. The barrel 390 can be a housing or conduit to which the plunger 394 is slidably coupled), a plunger movable within the syringe chamber (the syringe system 300 can include a barrel 390 and a plunger 394. The barrel 390 can be a housing or conduit to which the plunger 394 is slidably coupled), and a check valve configured to allow fluid into the syringe chamber and inhibit fluid from exiting the syringe chamber (paragraph 318, The syringe system 1700 can include... a check valve); the at least one vessel comprises a first fluid connector (see figure 7, vessel 204 comprising a first fluid connector 224 paragraph 168), and a second fluid connector that is configured to mate with the first fluid connector (208, see figure 7), wherein the second fluid connector comprises a seal (216 as seal, paragraph 166).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with the teaching of Chhikara for the purpose of better controlling the fluids within the device.

11.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Higo et al. (US 6,006,130) (“Higo”
Regarding Claim 9, Smith fails to explicitly disclose further comprising a depolarizer electrode positioned below the first reservoir and positioned to make contact with the skin of the subject.
In the same field of endeavor, Higo teaches a iontophoretic device (abstract) comprising a depolarizer electrode positioned below the first reservoir and positioned to make contact with the skin of the subject (column 21 lines 33-47, Reference numeral 35 denotes a Switch for depolarizing polarized Voltage of donor device 31 and reference device 32 Simultaneous with the pause in the treatment pulse Voltage output from the pulse generator 34; see also column 13 lines 10-34, the electrodes via an adhesive to the skin; therefore a depolarizing electrical pulse by a depolarizing electrode in contact with the skin, and therefore when in combination with Smith, positioned below a first reservoir).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with the teaching of Higo for the purpose of lowering the level of irritation of the skin (Higo, column 2 lines 29-41, column 14 lines 34-40).
Regarding Claim 11, modified Smith fails to explicitly disclose a depolarizer electrode positioned below the first reservoir and positioned to make contact with the skin of the subject, wherein the controller is configured to control the depolarizer electrode to periodically generate a depolarizing electrical pulse having a second charge opposite the first charge that creates an electrical voltage difference between the depolarizer electrode and the surface of the skin to depolarize the skin of the subject.
Higo teaches a depolarizer electrode positioned below the first reservoir and positioned to make contact with the skin of the subject (column 21 lines 33-47, Reference numeral 35 denotes a Switch for depolarizing polarized Voltage of donor device 31 and reference device 32 Simultaneous with the pause in the treatment pulse Voltage output from the pulse generator 34; see also column 13 lines 10-34, the electrodes via an adhesive to the skin; therefore a depolarizing electrical pulse by a depolarizing electrode in contact with the skin, and therefore when in combination with Smith, positioned below a first reservoir), wherein the controller is configured to control the depolarizer electrode to periodically generate a depolarizing electrical pulse having a second charge opposite the first charge that creates an electrical voltage difference between the depolarizer electrode and the surface of the skin to depolarize the skin of the subject (column 21 lines 33-47, Reference numeral 35 denotes a Switch for depolarizing polarized Voltage of donor device 31 and reference device 32 Simultaneous with the pause in the treatment pulse Voltage output from the pulse generator 34; therefore a second charge different than the first in order to de-polarize the skin; see column 12 lines 19-34, controlled).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with the teaching of Higo for the purpose of lowering the level of irritation of the skin (Higo, column 2 lines 29-41, column 14 lines 34-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEANNA K HALL/         Primary Examiner, Art Unit 3783